Effective March 31, 2015, the name of the fund will change to MFS® Total Return Bond Fund. Effective March 31, 2015, the sixth paragraph in the sub-section entitled “Principal Investment Strategies” under the main heading “Summary of Key Information” will be restated in its entirety as follows: In conjunction with a team of investment research analysts, the portfolio managers select investments for the fund. Effective March 31, 2015, the fifth paragraph in the sub-section entitled “Principal Investment Strategies” under the main heading “Investment Objective, Strategies, and Risks” will be restated in its entirety as follows: In conjunction with a team of investment research analysts, the portfolio managers select investments for the fund. Effective March 31, 2015, the sub-section entitled “Portfolio Manager(s)” beneath the main heading “Management of the Fund” is restated in its entirety as follows: Portfolio Manager(s) Information regarding the portfolio manager(s) of the fund is set forth below. Further information regarding the portfolio manager(s), including other accounts managed, compensation, ownership of fund shares, and possible conflicts of interest, is available in the fund’s SAI. Portfolio Manager PrimaryRole Five Year History Joshua P. Marston Portfolio Manager Employed in the investment area of MFS since 1999 Robert D. Persons Portfolio Manager Employed in the investment area of MFS since 2000 Jeffrey S. Wakelin Portfolio Manager Employed in the investment area of MFS since 2002 1012894 1 RBF-MULTI-SUP-022015
